Citation Nr: 1531701	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-28 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss.

2. Entitlement to an effective date prior to March 24, 2009, for the assignment of a 10 percent rating for residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

A videoconference hearing was held in November 2011 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.

In January 2014, the Board, inter alia, denied the Veteran's current appeal for entitlement to an effective date prior to March 24, 2009, for the assignment of a 10 percent rating for residuals of a left ankle fracture.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court). In March 2015, the Court issued a Memorandum Decision vacating the Board's decision and remanding it to the Board for further proceedings consistent with the Court's decision. 

In January 2014, the Board remanded the issue of entitlement to a compensable rating for bilateral hearing loss for additional development.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was considered using the Veterans Benefits Management System and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an effective date prior to March 24, 2009, for the assignment of a 10 percent rating for residuals of a left ankle fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. The average pure tone hearing loss found by the VA audiological evaluation in May 2009 was 48.75 Hz in the right ear and 47.5 Hz in the left ear.  Speech recognition scores using the Maryland CNC word lists were 92 percent in the right ear and 88 percent in the left ear.  

2. The average pure tone thresholds and speech recognition scores for the right and left ear demonstrated during the May 2009 VA examination correspond to level I and level II, respectively.  

3. The average pure tone hearing loss found by the VA audiological evaluation in March 2014 was 51 (51.25) Hz in the right ear and 50 Hz in the left ear.  Speech recognition scores using the Maryland CNC word lists were 88 percent, bilaterally. 

4. The average pure tone thresholds and speech recognition scores demonstrated during the March 2014 VA examination correspond to level II, bilaterally.


CONCLUSION OF LAW

The criteria for an increased compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Codes 6100, 6201 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through a notice letter dated April 2009.  This letter also notified the Veteran concerning how VA determines disability ratings and assigns effective dates.  Dingess, 19 Vet. App. at 486.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, to the extent possible.  Additionally, the Veteran was provided with VA examinations in May 2009 and, pursuant to the January 2014 Board remand, in March 2014.

The Board also finds there has been substantial compliance with its January 2014 remand directives as a contemporaneous VA examination was conducted.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2014).

Finally, the Veteran provided relevant testimony during the hearing before the VLJ Judge in November 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the VLJ identified the issues on appeal and solicited the Veteran to identify evidence relevant to the claims, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As such, all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim decided herein.  Essentially, all available evidence necessary to substantiate the claim and reach an accurate determination has been obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran was service connected for bilateral hearing loss and a noncompensable disability rating was assigned, effective February 17, 1982, in a July 1987 rating decision.  A June 2009 rating continued the noncompensable evaluation.  The Veteran contends that an increased compensable rating for his bilateral hearing loss should be assigned. 

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R.             § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz , divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e). 

VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

On the authorized VA audiologic evaluation for rating purposes, in May 2009, the Veteran underwent an authorized VA audiologic evaluation for rating purposes where pure tone thresholds, in decibels, were as follows: 




HERTZ




1000
2000
3000
4000
RIGHT

10
20
70
95
LEFT

10
25
75
80

The average was 48.75 Hz for the right ear and 47.5 Hz for the left.  The speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  These audiologic results produce a numeric designation of "I" for the right ear and "II" for the left ear.  When these numeric designations are applied to the rating criteria, the result is a noncompensable rating.  38 C.F.R. Part 4, including § 4.85, and Code 6100 (2014). 

Pursuant to January 2014 Board remand, the Veteran underwent another authorized VA audiologic evaluation for rating purposes in March 2014 where pure tone thresholds, in decibels, were as follows: 




HERTZ




1000
2000
3000
4000
RIGHT

10
25
75
95
LEFT

10
25
80
85

The average was 51 (51.25) Hz for the right ear and 50 Hz for the left.  The speech audiometry revealed speech recognition ability of 88 percent in the right and left ear.  These audiologic results produce a numeric designation of "II" for the right ear and "II" for the left ear.  When these numeric designations are applied to the rating criteria, the result is a noncompensable rating.  38 C.F.R. Part 4, including § 4.85, and Code 6100 (2014). 

Based on the evidence in the record, the Board finds the Veteran is not entitled to a compensable disability evaluation for his bilateral hearing loss.  While the Veteran may feel that his service-connected hearing loss is disabling to such an extent that it warrants a higher rating, the objective findings of licensed audiologists using established techniques and testing equipment are substantially more probative in determining the extent of the disability and whether it meets the criteria for a higher rating.  The provisions of 38 C.F.R. §4.86 do not apply, as the Veteran does not demonstrate exceptional patterns of hearing impairment, as defined in this regulation.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

In Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id. 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate, and it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  At the May 2009 VA examination, the Veteran reported that his hearing loss has worsened and he had difficulty hearing at work and hearing his wife.  At the March 2014 VA audiology examination, the Veteran stated it was hard to understand words and certain letters but that his hearing loss would not impact his ability to ability to obtain/retain gainful employment.  The Board notes that while the Veteran described difficulty hearing speakers, this is not an unusual or exceptional feature of hearing loss.  The symptoms associated with the Veteran's bilateral hearing loss are not shown to cause any impairment that is not already contemplated by the rating criteria, which contemplate difficulty hearing as a specific manifestation of hearing loss and provide for higher disability ratings for more significant difficulty hearing, which has not been demonstrated in the instant case by audiometric testing.  See Martinak v. Nicholson, supra.  The available schedular evaluations for the service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted. Further inquiry into extra-schedular consideration is moot.  See Thun.

The Board also finds that there has been no showing by the Veteran his service-connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R.            § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran argues that he is entitled to a 10 percent rating for residuals of a left ankle fracture prior to March 24, 2009, the date of claim.  As stated, in November 2010 the Veteran testified in a Board videoconference hearing before the undersigned Veterans Law Judge.  The Veteran testified that his ankle disability had worsened and described symptoms that had been going on for a while. 

In the March 2015 Memorandum decision, the Court found that the Veteran's Law Judge who presided over the November 2010 Board hearing, did not explain why the Veteran's claim was denied or what evidence was necessary to prevail on his claim.  See 38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488, 492-96 (2010); specifically, evidence demonstrating that the Veteran's left ankle disability increased in severity within one year before the date of his claim.  In addition, the Veterans Law Judge did not suggest the submission of this evidence.  Therefore, the Court determined the purpose of the Board hearing was not fulfilled.

Thus, a remand is warranted to comply with the Court's March 2015 Memorandum Decision.

In addition, the Board notes that the June 2015 post-remand brief submitted by the Veteran's representative entitled "United States Court of Appeals for Veterans' Claims Post-Remand Brief" erroneously identified the issue on appeal as whether the Board err when it denied entitlement to a total disability rating based on individual unemployability (TDIU).  The body of the brief also discussed history and arguments for this TDIU issue that is not reflective of the appeal.  Therefore, the Veteran's representative is to be provided an opportunity to submit a corrected brief.

Accordingly, the case is REMANDED for the following action:

1. The AOJ contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim; specifically evidence demonstrating that the Veteran's left ankle disability increased in severity within one year before the date of his claim, March 24, 2009.  Based on his response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the AOJ must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the claims file by the AOJ.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claim should be readjudicated, considering all applicable laws and regulations.  If the claim is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


